DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 28 through 38, in the reply filed on October 21, 2022 is acknowledged.
Claims 39 through 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 21, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 28-32 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishida et al (U.S. Patent Publication No. 2019/0351576).
	In the case of claims 28 and 29, Ishida teaches a method for forming a ceramic component suitable for use in a high temperature environment (Abstract) and therefore a component for use in a plasma processing apparatus. The component 1B of Ishida comprised a layer 9A formed of a first ceramic material 23 and a layer 9B formed of a second ceramic material 27 wherein between the layer 9A and 9B was a composite layer 15 which comprised a gradient composition wherein the composition changed from being predominantly the first ceramic to the second ceramic (Page 4 Paragraphs 0058-0063 and Figure 3). Ishida teaches that the gradient composition was formed by second process of supplying a source material comprising a first material and a second material followed by a first process wherein the mixing ratio between the first and second material was changed followed by a third process of supplying a source material of the first and second material (Pages 3-4 Paragraphs 0054-0057, 0060 and Figure 2). Furthermore, Ishida teaches that each process of formation comprised supplying the source material of the first and second materials/ceramic which irradiating with an energy beam/laser to solidified the materials (Page 2 Paragraph 0025 and Pages 5-6 Paragraphs 0081 and 0097).
	In the case of claims 30-32, they are rejected for the same reasons discussed previously in the rejection of claims 28 and 29, in that Ishida teaches having formed a ceramic component suitable for use in a plasma processing apparatus wherein while supplying source material a laser/energy beam was irradiated to form the component.
	Furthermore, Ishida teaches an embodiment wherein in a first process a member 3/base of metal was formed in a first process, followed by forming a boundary layer/composite layer 11 comprised of a mixture of metal and ceramic and followed by a third process wherein a ceramic layer 9 was formed (Page 3 Paragraphs 0042-0051 and Figure 1). Ishida further teaches that during the second process to form the boundary/composite layer 11 the mixing ratio between the metal and ceramic materials was changed in stages (Pages 3-4 Paragraph 0052-0057 and Figure 2).
	As for claim 37, Ishida teaches that the source material was in particle/powder form (Page 2 Paragraph 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al.
	The teachings of Ishida as it applies to claim 30 have been discussed previously and are incorporated herein.
	Though Ishida taught having performed the method in the order of the first process/metal base formation, second process/composite layer formation and the third process/ceramic layer formation Ishida did not teach the reverse order of third process followed by the second process followed by the first process.
	However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See MPEP section 2144.04.IV.C.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the ceramic component of Ishida by the third process followed by the second process followed by the first process since the order in which the base, boundary layer and ceramic layer of Ishida were formed would not have affected the structure of the final product.

Claims 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kholodenko et al (U.S. Patent # 6,310,755) in view of Bandyopadhyay et al (U.S. Patent Publication No. 2017/0361600).
	In the case of claim 30, Kholodenko teaches a method for forming a component for use in a plasma processing apparatus in the form of an electrostatic chuck (Abstract and Column 12 Lines 45-55). The process of Kholodenko taught a first process wherein a base/support 190 of metal was formed metal sintering (Column 11 Lines 1-21 and Column 16 Lines 38-44). The process of Kholodenko further comprised a second process wherein a boundary layer/base 175 of a metal and ceramic composite was formed on the base/support 190 (Column 5 Lines 29-47, Column 15 Lines 6-20 and Figure 2). Kholodenko further teaches a third process wherein a ceramic layer/dielectric 115 comprised of ceramics was formed on the boundary layer 175 by thermal spraying or sintering (Column 12 Line 56 through Column 13 Line 12).
	Kholodenko does not teach that each process was formed by supplying a source material while irradiating with an energy beam. However, as was discussed previously, Kholodenko taught that each component was formed by conventional manufacturing processes such as thermal spraying or bulk sintering. Kholodenko further teaches that it was desired for each component to have comparable coefficients of thermal expansion in order to reduce stress between each component (Column 5 Lines 29-47 and Column 11 Lines 1-21).
	Bandyopadhyay teaches an additive deposition process for forming an article comprised of a composite of metal and ceramic material wherein the ratios between the metal material and ceramic material change long at least one dimension of the article (Abstract and Page 2 Paragraph 0032). Bandyopadhyay teaches that the taught additive process was an alternative to conventional deposition processes such as thermal spraying (Page 2 Paragraph 0008). The process of Bandyopadhyay comprised irradiating an energy beam while supplying a source material in the form of first and second precursor which included metal and ceramic powder (Page 3 Paragraphs 0036 and 0037 and Pages 11-12 Claims 1-2). The method of Bandyopadhyay formed an article which transitioned from a mainly metallic composition to a mainly ceramic composition with reduced reduction in the risk of cracking and delamination due to mismatches in coefficients of thermal expansions (Page 4 Paragraphs 0049-0050).
	Based on the teachings Bandyopadhyay, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed each formation process of Kholodenko using the additive deposition process of Bandyopadhyay because the process of Bandyopadhyay formed composite article of metal and ceramic with reduced risks of cracking and delamination due to mismatches in the coefficient of thermal expansion by forming transition gradients from mainly metal to mainly ceramic.
	As for claim 31, the change in mixing ratio between the metal and ceramic source material would have to be either continuous or in stages.
	As for claims 32 and 33, neither Kholodenko nor Bandyopadhyay specifically teach which order the first, second and third process were performed. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See MPEP section 2144.04.IV.C.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed the first, second and third process in that order or in the reverse order because the order in which the processes were performed would not have affected the composition and shape of the final product.
	As for claim 34, Kholodenko teaches that the component further comprised a heater (Column 12 Lines 45-55).
	As for claim 35, Kholodenko further teaches that the component comprised an electrode (Column 13 Lines 13-26).
	As for claim 36, Kholodenko teaches that the base/support 190 comprised a path/cavity 300 (Column 11 Lines 36-56).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kholodenko et al in view of Bandyopadhyay et al as applied to claim 30 above, and further in view of Tang (U.S. Patent # 6,217,816).
	The teachings of Kholodenko in view of Bandyopadhyay as they apply to claims 30 have been discussed previously and are incorporated herein.
	Though Bandyopadhyay teaches that the energy beam was an optical laser or an electron beam (Page 3 Paragraph 0036) Bandyopadhyay did not teach that the energy beam was an ultrasonic ray when the source material was ceramic. However, Bandyopadhyay teaches that any energy source can be used as long as it delivered sufficient energy (Page 3 Paragraph 0036).
	Tang teaches a process for forming a ceramic part through sintering ceramic material with an energy beam (Abstract and Column 1 Lines 7-13) wherein the energy beam was an ultraviolet laser (Column 10 Lines 7-15 and Column 17-18 Claims 1 and 14).
	Based on the teachings of Tang, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used and ultraviolet ray/laser in the process of Kholodenko in view of Bandyopadhyay when the source material was ceramic because an ultraviolet ray was a known energy source in the art for sintering ceramic material.

Conclusion
	Claims 28 through 38 have been rejected. Claims 39 through 49 have been withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712